DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 12-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. (JP2003095544) in view of Purkayastha et al. (9,463,574).
Hiroyuki et al. disclose a robot (6) for performing diagnostics on a conveyance system and mehtod, the robot comprising: a controller configured to control operation of the robot (page 226, lines 52-59);  a propulsion system configured to move the robot to a conveyance system (abstract; and figure (a)); and a data collection system configured to collect data of the conveyance system (abstract: maintenance and inspection; and page 228, lines 1-15). 
Hiroyuki et al. disclose the robot and method, wherein the conveyance system is an elevator system and the conveyance apparatus is an elevator car (abstract and figure (a)).
Hiroyuki et al. disclose the robot and method, further comprising: a probe (5) configured to physically connect to a probe receiver on the conveyance apparatus, the probe receiver being in communication with a controller of the conveyance system (figures (a) and (b)).
Hiroyuki et al. disclose the robot and method, further comprising: a propulsion system configured to move the robot onto a conveyance apparatus of the conveyance system (figure (a); and a data collection system configured to collect data of the conveyance system when the robot is on the conveyance apparatus (abstract).
Hiroyuki et al. disclose the robot and method, wherein the controller of the robot is configured to autonomously control the operation of the robot (abstract; and claim 4).
Hiroyuki et al. disclose the robot and method, wherein the propulsion system is configured to move the robot to the conveyance system in accordance with an inspection or in response to a request from a controller of the conveyance system (abstract).
Hiroyuki et al. are discussed above.  Hiroyuki et al. do not disclose the data collection system comprising at least one of: an inertial measurement unit (IMU) sensor; a camera configured to capture images; and a microphone.
	However Purkayastha et al. disclose a robot (100) for performing diagnostics and method, comprising a data collection system which includes at least one of: an inertial measurement unit (IMU) sensor configured to detect an acceleration of a conveyance apparatus of the conveyance system (column 14, lines 33-44); a camera (118, 119, 162) configured to capture images of the conveyance system. 
Purkayastha et al. disclose the robot and method, wherein the controller is configured to diagnose the data collected by the data collection system in response to at least one of the acceleration of the conveyance apparatus detected by the IMU sensor (column 14, lines 33-44), the images are captured by the camera (118, 119, 162).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Purkayastha et al. with Hiroyuki et al., because the teachings provide ability to capture more data for diagnosing issues related the system.

Allowable Subject Matter
Claims 4-6, 11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF1/16/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837